Title: To George Washington from Edmund Randolph, 24 April 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 24. 1795.
          
          I had the honor of receiving yesterday your favor of the 20th instant from Mount Vernon.
          A letter from Mr Jay, dated the 7th of January, and received yesterday from the Eastward, recommends the postponing of Mr Pinckney’s trip, until the treaty with G. Britain shall be ratified. I presume it is too late to give such an instruction, even it were adviseable; and Mr Jay probably calculated upon an earlier decision on the treaty, than will in fact take place. I own, that from Mr Short’s communications, Mr Jay’s ideas appear to be well founded. But to arrest Mr Pinckney’s progress for the reason, given by Mr Jay, would be interpreted into a stratagem for obtaining the votes of those, who are interested in the Mississippi, for the ratification of the treaty. Without doubt Mr Pinckney, whose intercourse with Mr Jay has been unreserved, is impressed with his sentiments; and will probably find an occasion of keeping off the business, until it be ripened by the ratification. Indeed the delays of the Spanish court and the communications with Mr Short will consume some time, before the negotiation commences seriously.
          Mr Jay only forwards his instructions to Mr Bayard; the

appointment of whom is highly pleasing to him and Lord Grenville. He says, that he shall return in the spring; and a New-York paper quotes one of his letters, advising his correspondent not to write to him after the first of march.
          I am informed, that Mr Van Berckel declared to a gentleman, that he wished to do some act, which should oblige the present powers of Holland to displace him; and that this was the reason of his removing Heineken the Dutch Consul. Mr Van Berckel has answered the letter, (a copy of which I had the honor of inclosing to you in my last) with no small share of disappointment, visibly marked. I shall repeat to him this morning, that my original purpose to wait for your instructions is unalterable.
          Mr Hammond in answer to my last letter states, as usual, that he will forward the correspondence between us to the British Ministry. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph
          
        